DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-13 in the reply filed on 05/11/2021 is acknowledged. Claim 14 has been withdrawn.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/17/2018 has been considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 3 is unclear due to its informal nature. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities, it is possible that these are due to poor translation from the original document used for specification:
[0015] states that “the temperature rise per time approximates zero if a determined value of the water temperature differs from the previously determined, e.g. one second earlier, value of the water temperature by less than 0.2 K, preferably by less than 0.1 K and particularly preferred by less than 0.05 K”. Considering that 0.2 Kelvin is equal to -273.13 degrees Celsius, it seems unlikely that these values provided in the Applicant’s specification are correct. The 
[0016] states that “the second power value of the heating element is 2 to 10s”. As seconds are a unit for time and not power, it is unclear as written what the second power value is supposed to be.
[0021] states “The term approximately with respect to a temperature value is employed to refer to the range of up to 1 K to both sides of the indicated temperature value”. Considering that the range of 0 Kelvin, or absolute zero, to 1 Kelvin is equal to a range of -273.15 to -273.16 degrees Celsius, it seems unlikely that this range provided in the Applicant’s specification is correct. The Examiner recommends adjusting said values/units for this range to better reflect the definition of the term “approximately” within the context of the invention accordingly as well as ensuring all units for each measurement type remain consistent throughout the application to avoid any further confusion, such as providing all temperatures in degrees Celsius.
[0022]-[0023] states “The method comprises determining a boiling point temperature according to the first aspect, wherein the set point temperature of water is determined by subtracting a fixed temperature value from the determined boiling point temperature of water. In some embodiments, the fixed temperature value is two kelvins.”
[0045] states “The set point temperature of water is determined by subtracting a fixed temperature value, for instance 2 kelvins, from the determined boiling temperature of water.” Considering that 2 Kelvin is equal to -271.15 degrees Celsius, it seems unlikely that this value provided in the Applicant’s specification is correct. The Examiner recommends adjusting said values and or units to better reflect the intended fixed temperature value within the context of the invention accordingly as well as ensuring all units for each measurement type remain consistent throughout the application to avoid any further confusion, such as providing all temperatures in degrees Celsius.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 10-11 of claim 1 recites the limitation “…during a second period of time until a value indicative of a water temperature rise per time is lower than a first predetermined value”. It is unclear from both the claims and the Applicant’s specification what “a first predetermined value” is in reference to, nor is there any mention of how or when said first value is or was predetermined. The only mention of “a first predetermined value” in the Applicant’s specification is in paragraph [0010] where the limitation of claim 1 in question is recited verbatim: “…during a second period of time until a value indicative of a water temperature rise per time is lower than a first predetermined value”. Therefore, this claim limitation is rendered indefinite and claim 1 is rejected under 112(b).
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein the third period of time is less than or equal to 10 seconds”, and the claim also recites “preferably lower than or equal to 2 seconds” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 4, line 3 of claim 4 recites “…wherein the second power value of the heating element is 2 to 10 seconds.” As seconds are a unit for time and not power, it is unclear from the claim as written what the second power value is supposed to be. Therefore, the claim is rendered indefinite and claim 4 is rejected under 112(b). 
Regarding claim 13, line 3 of claim 13 recites “…wherein the fixed temperature value is two Kelvin.” Considering that 2 Kelvin is equal to -271.15 degrees Celsius, it seems unlikely that this value provided in the Applicant’s specification is correct. Therefore, the claim is rendered indefinite and claim 13 is rejected under 112(b). 
Regarding claim 12, the Applicant has indicated that claim 12 is dependent upon the method of determining a boiling-point temperature of water in a hot water dispenser of independent claim 1, reciting the use of said method as a step in the newly claimed method for determining a set-point temperature of a hot water dispenser. The preamble of claim 12, however, reads as though claim 12 were a new independent claim, one that claims a method for determining a set-point temperature of a 
Regarding claim 13, line 3 of claim 13 recites “…wherein the fixed temperature value is two Kelvin.” Considering that 2 Kelvin is equal to -271.15 degrees Celsius, it seems unlikely that this value provided in the Applicant’s specification is correct. Therefore, the claim is rendered indefinite and claim 13 is rejected under 112(b). 
Claims 3 and 5-11 are rejected by virtue of their dependence on rejected claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art by itself or in combination does not disclose the structural and functional limitations recited in the claims. Specifically, the limitation “subsequently, increasing the power value of the heating element to a third power value during a third period of time; and determining the boiling-point temperature of water by determining the highest obtained temperature of water between the first period of time and the third period of time”, as recited in independent claim 1.
The closest prior art references are Malik et al. (DE102013004275A1), hereinafter Malik, and Pepper et al. (US20080257281A1), hereinafter Pepper.
It is therefore an object of the present invention to provide a hot water device or a method for operating a hot water device which enables improved boiling point detection and improved regulation of the hot water device.”), the hot water dispenser (hot water device) containing a reservoir (pressureless water storage container), a heating element (heating unit) controlled by a controlling device (electronic controller), and a sensor (electronic controller) ([0023] According to the invention, a hot water device is provided with a pressureless water storage tank, a heating unit and an electronic controller which enables automatic boiling point detection.” [0014] “The electronic controller in the heating gradient unit can preferably detect the temperature gradient and determine whether normal heating or a malfunction is present.”), the method comprising the steps of:
	heating up water in the reservoir (storage tank) with the heating element (heating unit) during a first period of time (phase 1) until a value (slope of the heating gradient dT/dt) indicative of a threshold temperature (the boiling point) of water is determined ([0041] “Phase 1 represents the heating phase up to the boiling point. During phase 1, the heating unit is controlled by the electronic controller in such a way that the heating unit heats the water in the storage tank. The heating phase therefore also represents the phase during which the boiling point is determined. The slope of the heating gradient dT/dt is evaluated here. By evaluating the slope of the heating gradient, the boiling point can be determined exactly.”);
	upon reaching the threshold temperature (the boiling point), heating up water in the reservoir (storage tank) with the heating element (heating unit) during a second period of time (phase 2) until a value indicative of a water temperature rise per time (slope of the heating gradient dT/dt) is lower than a first predetermined value ([0042] “The heating gradient is also determined in phase 2. This phase 2 can last for example 60 seconds. This checks whether further heating of the heating unit (controlled by the electronic controller) also leads to an increase in temperature. If this is not the case, then this point is recorded as the boiling point. After completing phase 2, the boiling point recording (calibration) is finished.”); and 
	determining the boiling-point temperature of water by determining the highest obtained temperature of water between the first period of time (phase 1) and the second period of time (phase 2) ([0042] “This phase 2 can last for example 60 seconds. This checks whether further heating of the
heating unit (controlled by the electronic controller) also leads to an increase in temperature. If
this is not the case, then this point is recorded as the boiling point. After completing phase 2,
the boiling point recording (calibration) is finished.”).
Malik fails to teach heating up water in the reservoir with a first power value of the heating element, heating up water in the reservoir with a second power value of the heating element, which is lower than the first power value of the heating element, increasing the power value of the heating element to a third power value during a third period of time, and determining the boiling-point temperature of water by determining the highest obtained temperature of water between the first period of time and the third period of time. 
Pepper teaches (Fig. 1) a method of determining an operating water temperature for a boiling water heater (water heater 10) ([0011] “the present invention provides a method of determining an operating water temperature for a boiling water heater”), the water heater (water heater 10) containing a reservoir (water tank 12) , a heating element (heating element 18) controlled by a controlling device (PCB controller), and a sensor (temperature sensor) ([0082]-[0083] “The water heater 10 has a water tank 12...Inside the water tank 12, there is an electric heating element 18…The heater 10 also has PCB controller (not shown)…a temperature sensor (not shown) within the tank 12...The controller can control the energy supply to the heating coil 18 in response to signals received from the three level sensors 20, 22 and 24 and the temperature sensor.”), the method comprising the steps of:
the heating means operates at a first energy level until a first predetermined water temperature is reached”);
upon reaching the threshold temperature (first predetermined water temperature), heating up water in the reservoir (water tank 12) with a second power value (second energy level) of the heating element (heating element 18), which is lower than the first power value (first energy level) of the heating element (heating element 18), during a second period of time ([0065] “wherein the heating means operates at a first energy level until a first predetermined water temperature is reached whereafter the heating means operates at a second energy level, lower than the first energy level, until a second predetermined water temperature, higher than the first predetermined water temperature, is reached.”).
	Pepper fails to teach increasing the power value of the heating element to a third power value during a third period of time; and determining the boiling-point temperature of water by determining the highest obtained temperature of water between the first period of time and the third period of time.
	Malik and Pepper thus fail to teach all of the limitations recited in independent claim 1.
	Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Malik, Pepper, or various combinations thereof to include increasing the power value of the heating element to a third power value during a third period of time; and determining the boiling-point temperature of water by determining the highest obtained temperature of water between the first period of time and the third period of time. Such an adaptation is not discussed within the prior art, is taught away from by Malik, which teaches determining the 
	Claims 2-13 are allowable by virtue of their dependence on the allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763